Citation Nr: 1341098	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-12 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as a result of traumatic brain injury (TBI), and to include as secondary to service-connected headaches.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1988 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran was afforded a videoconference hearing in December 2012.  A transcript is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges that he has a chronic psychiatric disability as a result of either a TBI occurring in service or as secondary to his service-connected headache disorder.  

The Veteran's service treatment records reflect that in April 1990 he struck his head on a ship passageway, which caused an open laceration (the residual scar is service-connected).  An October 2007 VA examination suggested that the Veteran's headaches may contribute to his depression, but the examiner stated he could not apportion the contribution without resorting to speculation.

In April 2013, the Veteran was afforded a second VA examination; but the provided opinion is inadequate for rating purposes, such that an addendum opinion is required.  There are several questions that either remain unanswered or which arose as a result of the opinion.

First, the examiner opined that the Veteran does not currently have an acquired psychiatric disorder, but she did not address whether the Veteran previously had such a disorder.  As the Veteran filed his claim in August 2007, it is necessary to determine whether he has at any point had an acquired psychiatric disorder dating back to 2007.

Second, the examiner stated that while the Veteran carries several diagnoses through VA mental health, these are less likely as not related to military service based on documented symptoms and timeline of events.  However, since the examiner concluded that no Axis I psychiatric disability was present, it is unclear how a non-existent disability would be related to non-service related events; or if a psychiatric disability is present, what non-service related events the examiner attributed it to.

Third, the examiner also did not, as requested by the Board's remand, address the VA medical opinion from October 2007 regarding the contribution of the Veteran's service-connected headaches to his depression.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from January 2010 to present.  

2.  After the above development has been completed, return the Veteran's claims file to the VA examiner who provided the April 2013 opinion, or if she is unavailable to another suitably qualified medical professional.  If the examiner determines that the Board's questions cannot be answered without an additional examination, one should be scheduled.
 
The examiner should answer the following questions, providing a complete rationale for any opinion expressed:

a) Has the Veteran for any distinct period of time since August 2007 met the DSM-IV criteria for an acquired psychiatric disability to include depression and/or posttraumatic stress disorder (PTSD)?

In doing so, the examiner should address the 2007 VA examination report diagnosing the Veteran with depression, and the multiple VA treatment records showing diagnoses of depression and PTSD.

If the examiner concludes that the Veteran does not currently have, and has not had since 2007, an Axis I psychiatric disability, the examiner should explain why the apparent diagnoses contained in the 2007 VA examination report, the Social Security Administration (SSA) records, and the VA mental health treatment records are not accurate. 

b)  If the examiner concludes that the Veteran either has had or currently has an acquired psychiatric disorder, the examiner should opine as to whether is it at least as likely as not that:

* the acquired psychiatric disability either began during or was otherwise caused by the Veteran's military service, to include as a result of his in-service head injury?

* the Veteran's service-connected headache disorder caused the acquired psychiatric disability?

* the Veteran's service-connected headache disorder aggravated the acquired psychiatric disability (meaning that it permanently worsened the psychiatric disability, and that such worsening was beyond the natural progression of the disability)

If the examiner concludes that the Veteran's headache disorder aggravated his acquired psychiatric disability, the examiner is requested to identify an approximate baseline level of severity of the acquired psychiatric disability before it was aggravated.  

In so doing, the examiner should specifically address the medical opinion from October 2007 which stated that the VA examiner did not find evidence that the Veteran's depression was specifically related to his headaches, but allowed that the Veteran's headaches might contribute to his depression.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


